NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: LOREN MILLER; SARAH                      No. 16-55732
MILLER,
                                                D.C. No. 2:16-cv-00258-SJO
             Debtors,
______________________________
                                                MEMORANDUM*
LOREN MILLER,

                Appellant,

 v.

ANDREW D. GELLER; ANDREW D. &
EILEEN B. GELLER, Trustees of the Geller
Trust Dated September 2, 1987,

                Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                             Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chapter 7 debtor Loren Miller appeals pro se from the district court’s order

dismissing for failure to prosecute his appeal from the bankruptcy court. We have

jurisdiction under 28 U.S.C. § 158(d). We review for an abuse of discretion.

Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion by dismissing Miller’s appeal

because Miller failed to comply with the district court’s orders instructing him to

prosecute the appeal, including filing the designations of record, statement of

issues on appeal, and notice regarding the ordering of transcripts with the

bankruptcy court. See id. at 642-43 (discussing the five factors for determining

whether to dismiss under Fed. R. Civ. P. 41(b) for failure to comply with a court

order); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (although dismissal

is a harsh penalty, the district court’s dismissal should not be disturbed absent “a

definite and firm conviction” that it “committed a clear error of judgment” (citation

and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying Miller’s motion for

reconsideration of the dismissal of his appeal because Miller failed to demonstrate

any basis for relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5

F.3d 1255, 1262 (9th Cir. 1993) (setting forth grounds for relief from judgment

                                          2                                    16-55732
under Rule 60 of the Federal Rules of Civil Procedure).

      We reject as meritless Miller’s contentions regarding alleged judicial bias.

      Miller’s request to take judicial notice of the underlying proceedings, set

forth in his opening brief, is denied as unnecessary.

      AFFIRMED.




                                          3                                   16-55732